DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ preliminary amendment filed on 5/6/22 has been entered. No Claims have been amended. Claims 1-20 have been canceled. New claims 21-40 have been added. Claims 21-40 are still pending in this application, with claims 21, 28, and 35 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 21, 28 and 35 recite following limitations “obtaining a translation request at a machine translation service” and “transmitting, by the machine translation service, a response…”. It is not clear where the translation request is obtained from and also where the response to the translation request is transmitted to. 
Independent claims 21, 28 and 35 further recite “Selecting… based on at least in part on (a) a type of device at which the translation request originated and (b) a quality metric of the particular machine translation mode...” , it is not clear what applicant meant by the phrase “based on at least in part on (a) a type of device at which the translation request originated and (b) a quality metric of the particular machine translation mode”. How can the selection of machine translation model be based on in part on “a type of device” and part on “a quality metric”? Type of device cannot be partial device type. Also, quality of metric of the particular machine can not be partial quality metric. This limitation is vague and not clear. 
Independent claim 28 recite “wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices: obtain a translation request at a machine translation service…”.  This limitation is not clear and seems like there is something missing in this limitation. Perhaps “to” after “devices:”? Appropriate correction is required. 
Independent claim 35 recite “one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more  processors: obtain a translation request at a machine translation service…”.  This limitation is not clear and seems like there is something missing in this limitation. Perhaps “to” after “processors:”? Appropriate correction is required. 
 Claims 22-27, 29-34, 36-40 depend on claims 21, 28, 35 respectively. Therefore, claims 22-27, 29-34, 36-40 have been rejected for the same reason.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-22, 28, 31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 15-16 of U.S. Patent No 10,747,962. Although, the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 21, 28, 35 of the instant application are identical with the exception of the narrower claim limitations of "artificial intelligence service”, “training…a neural network based machine learning model…", “deriving statistical phrase table from a trained version of the neural network based machine….” and “confidence score” as claimed in patented claims 1-2, 6, 16, 18. Parent Patent has narrower claim limitations of instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent 10,747,962. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.           
Claims 21, 28, 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No 11,328,129. Although, the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 21, 28, 35 of the instant application are identical with the exception of the narrower claim limitations of "a request to translate “first set of tokens from a first language to a second language” and “confidence level using statistical mapping data structure…” as claimed in patented claims 1, 8, 15. Parent Patent has narrower claim limitations of instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent 11,328,129. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.           
Allowable Subject Matter
Aside from the non-prior art rejection, it has been determined, via search and review of prior art submitted on the originally filed IDS, that the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 21, 28 and 35, particularly: obtaining a translation request at a machine translation service; selecting, at the machine translation service for the translation request, a particular machine translation model from a plurality of machine translation models based at least in part on (a) a type of device at which the translation request originated and (b) a quality metric of the particular machine translation model; and transmitting, by the machine translation service, a response to the translation request, wherein the response is generated using at least the particular machine translation model.
Claims 21-27, 29-34 and 35-40 are objected to for being dependent on a rejected base claim.

The closest prior art:
	Andreoli et al.  (US 20160124944) discloses a system and method predict the translation quality of a translated input document. The method includes receiving an input document pair composed of a plurality of sentence pairs, each sentence pair including a source sentence in a source language and a machine translation of the source language sentence to a target language sentence. For each of the sentence pairs, a representation of the sentence pair is generated, based on a set of features extracted for the sentence pair. Using a generative model, a representation of the input document pair is generated, based on the sentence pair representations. A translation quality of the translated input document is computed, based on the representation of the input document pair. However, fails to disclose the subject matter as recited above in independent claims.
	Huang et al. (US 20170169015) discloses a confidence scoring system can include a model trained using features extracted from translations that have received user translation ratings. The features can include, e.g. sentence length, an amount of out-of-vocabulary or rare words, language model probability scores of the source or translation, or a semantic similarity between the source and a translation. Parameters of the confidence model can then be adjusted based on a comparison of the confidence model output and user translation ratings, where the user translation ratings can be selected or weighted based on a determination of individual user fluentness. After the confidence model has been trained, it can produce confidence scores for new translations. If a confidence score is higher than a threshold, it can indicate the translation should be selected for automatic presentation to users. If the confidence score is below another threshold, it can indicate the translation should be updated. However, fails to disclose the subject matter as recited above in independent claims.
	Ueffing (US 20090326912) discloses regarding existing statistical machine translation machines presently require the availability of a given source language text and an equivalent target language text and from target text to train a translation system. The invention proposes training a statistical machine translation system, more specifically it proposes a computer means and method for training a statistical machine translation system using unilingual source language information.
	Och et al. (US 20190018843) discloses systems, methods, and apparatus for accessing distributed models in automated machine processing, including using large language models in machine translation, speech recognition and other applications. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652